Title: To Benjamin Franklin from William Strahan, 4 May 1765
From: Strahan, William
To: Franklin, Benjamin


New Street Saturday May 4. [1765 or 1771]
Mr. Strahan presents his affectionate Respects to Dr. Franklin, and begs leave, (as is now the Custom in Affairs of Importance,) to remonstrate with him upon his forgetting his Appointment to drink Tea and spend the Evening with him in New Street last Night. In full Dependance upon the Drs. Promise, Mr. S. engaged Dr. Hawkesworth to give him the Meeting, which was a double Disappointment, as two were thereby disappointed instead of one. If Dr. F. is disengaged tonight, he will find Mr. S. at home, where he has been all Day, and where he will be very happy to see him. If not, he shall have the Pleasure of meeting him on Monday at Mr. Cadell’s.
